Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the application filed on 09/28/2021.  Claims 1-27 were pending. Claims 1-27 are rejected.

Information Disclosure Statement
3.	The information disclosure statement(s) (IDS) submitted on 09/28/2021, 04/11/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
4.1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.3.	Claims 1-4, 6-13, 15-22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al.  (“Johnson”, US 2016/0315998 A1) in view of Elloumi et al. (“Elloumi”, US 2014/0113609 A1), and further in view of Daoura et al. (“Daoura”, US 2021/0256833 A1). 

Regarding Claim 1, Johnson discloses a computer-implemented method for delivering a shoulder-tap to one or more battery-constrained devices (Johnson, FIG.1, vehicle telematics control unit (“TCU”) 101, remote commands server 111, analytics database 121, remote device 131, [0040-41]: a method for delivering a shoulder-tap to a TCU 101 (“battery-constrained device”) including a remote device 131 (“application server”) to start or bring to focus an application operating on the remote device 131 for issuing commands to the vehicle TCU 101 via the remote command server 111 (“shoulder-tap server”)) comprising: 
receiving a shoulder-tap request for one or more battery-constrained devices (Johnson, FIG.2, S106, [0040]: When the application is started or brought to focus, the remote device 131 (“application server”) sends a signal via S106 to the remote command server 111); 
creating a shoulder-tap (Johnson, FIG.2, S112, [0041]: Depending on the probability value received from the analytics database 121, the remote command server 111 sends an instruction to the vehicle TCU 101 by a shoulder-tap to establish a packet data session via S112).
However, Johnson does not disclose 
storing the shoulder-tap request in a database; 
retrieving last known network session information for each of the one or more battery-constrained devices; 
calculating shoulder-tap beacon frequency for each of the one or more battery-constrained devices; 
creating a shoulder-tap beacon 
sending the shoulder-tap beacon to the destination internet protocol (IP) address for each of the one or more battery-constrained devices in the calculated shoulder-tap beacon frequency.  
Elloumi discloses 
storing the shoulder-tap request in a database (Elloumi, [0061]: The MME/SGSN stores “UE application trigger request" (“shoulder-tap request”) in its database record associated with the UE (“battery-constrained device”)); 
retrieving last known network session information for each of the one or more battery-constrained devices (Elloumi, [0048, 62-69]: Each of the UE targeted by the “UE application trigger request" is then notified about that request via signalling exchange through the serving MME/SGSN, during the next NAS signalling exchange with the UE if there is no on-going signalling connection between the UE and MME/SGSN, or immediately if there is an on-going signalling connection with the UE or if this is an urgent request); 
sending the shoulder-tap beacon to the destination internet protocol (IP) address for each of the one or more battery-constrained devices in the calculated shoulder-tap beacon frequency (Elloumi, [0041-43]: The “UE application trigger request" containing: the identity of the target UE(s), the IP@ (or FQDN) and/or TCP (or UDP) port of the application server that the UE has to contact).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “UE Application trigger request” of Elloumi into the invention of Johnson. The suggestion/motivation would have been to provide “UE Application trigger request” each time a network application server wants to contact a UE. The “UE application trigger request” information contains one or more of: the identity of the target UE; the identity of the application; a request counter associated to this request allowing to detect duplicated requests, to correlate requests with their acknowledgement and to allow the application to cancel a request; optionally the IP@ (or FQDN) and/or TCP (or UDP) port of the Application Server that the UE has to contact (Elloumi, FIG.4, [0053-0083]).

However, Johnson-Elloumi does not disclose
calculating shoulder-tap beacon frequency for each of the one or more battery-constrained devices; 
creating a shoulder-tap beacon 
Daoura discloses 
calculating shoulder-tap beacon frequency for each of the one or more battery-constrained devices (Daoura, [0219]: Bluetooth (BT) radios may be operated in a BEACON TRANSMISSION mode. In some BT radiobeacons, the transmission duty cycle is adjustable. Transmit power and frequency may be configured according to the application); 
creating a shoulder-tap beacon (Daoura, [0379]: BT signal payloads may include URLs that link the device to the physical web).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “beacon transmission mode” of Daoura into the invention of Johnson-Elloumi. The suggestion/motivation would have been to incorporate adjustable and configurable the transmission power and frequency according to the application (Daoura, [0219]).

Regarding Claim 2, Johnson-Elloumi-Daoura discloses the method of claim 1, wherein the one or more battery-constrained devices comprise Internet of Thigs (IoT) devices (Daoura, [0219]: BT radios including IoT devices).  

Regarding Claim 3, Johnson-Elloumi-Daoura discloses the method of claim 1, wherein the shoulder-tap request includes a unique request identifier (REQ-ID), wherein the unique request identifier comprises a timestamp, a universally unique identifier (UUID), or a combination thereof (Elloumi, [0110-111]: “UE application trigger request” information contains the identity of the target UE.  Daoura, [0091, 96]: BT signal payloads may include URLs that link the device to the physical web. Alternatively, a community identifier (e.g. universal unique identifier (UUID)) is transmitted in a message as part of a header, routing address, or payload that causes the message to be forwarded to an IP address associated with a Bluetooth group or community, after adding a timestamp).  

Regarding Claim 4, Johnson-Elloumi-Daoura discloses the method of claim 1, wherein the shoulder-tap beacon comprises a shoulder-tap payload with the received REQ-ID (Elloumi, [0041-42]: The “UE application trigger request" includes the identity of the target UE. Daoura, [0096]: BT signal payloads may include URLs that link the device to the physical web. Alternatively, a community identifier is transmitted in a message as part of a header, routing address, or payload that when recognized by packet decomposer in a receiving device, causes the message to be forwarded to an IP Address and associated cloud host).  

Regarding Claim 6, Johnson-Elloumi-Daoura discloses the method of claim 1, wherein the shoulder-tap beacon frequency is such that the shoulder-tap beacon message is delivered to the one or more battery-constrained devices at least once in a timely manner (Johnson, [0029-22]: The excessive time lapse problem is solved by the application of a set of rules executed through algorithms on the remote command server 111, remote device 131 or other entity to determine the optimal manner in which to initiate a packet data session).  

Regarding Claim 7, Johnson-Elloumi-Daoura discloses the method of claim 1 further includes sending the shoulder-tap beacon over and over in a more optimized frequency to the destination IP address until an acknowledgement is received from the one or more battery-constrained devices to which the shoulder-tap beacon was sent (Elloumi, [0073]: Upon reception of this "UE application trigger request" information, the UE acknowledges the reception of this information, checks that this is not a duplicate request (using the request counter). If this is a duplicate stops here).  

Regarding Claim 8, Johnson-Elloumi-Daoura discloses the method of claim 7 further includes removing associated entry from a shoulder-tap database and stop sending the shoulder-tap beacon message to the one or more battery-constrained devices once the acknowledgement is received from the one or more battery-constrained devices (Elloumi, [0078-79]: Upon receipt of the acknowledgement from the UE, the MME/SGSN (“shoulder-tap server”) removes the “UE application trigger request “ information from its database record associated with the UE).  

Regarding Claim 9, Johnson-Elloumi-Daoura discloses the method of claim 1 further includes starting application data flow between the one or more battery-constrained devices and customer application server once the one or more battery-constrained devices, to which the shoulder-tap beacon was sent, wake up (Johnson, FIG.2, S120-S122, [0041-42]: The remote command request is sent from the remote device 131 to the remote command server 111 and relayed by the remote command server 111 to the vehicle TCU 101 via S120. The user command request is then executed by the vehicle TCU 101 via S122).  

Regarding Claim 10, Johnson discloses a system for delivering a shoulder-tap to one or more battery-constrained devices comprising an application server, (Johnson, FIG.1, vehicle telematics control unit (“TCU”) 101, remote commands server 111, analytics database 121, remote device 131, [0040-41]: a system for delivering a shoulder-tap to a TCU 101 (“battery-constrained device”) including a remote device 131 (“application server”) to start or bring to focus an application (“interface”) operating on the remote device 131 for issuing commands to the vehicle TCU 101 via the remote command server 111 (“shoulder-tap server”). The remote command server 111 checks the most recent power profile of the vehicle by querying an analytics database 121 (“shoulder-tap database”)), wherein 
the shoulder-tap server 
receives a shoulder-tap request for one or more battery-constrained devices from the application server (Johnson, FIG.2, S106, [0040]: When the application is started or brought to focus, the remote device 131 (“application server”) sends a signal via S106 to the remote command server 111); 
creates a shoulder-tap (Johnson, FIG.2, S112, [0041]: Depending on the probability value received from the analytics database 121, the remote command server 111 sends an instruction to the vehicle TCU 101 by a shoulder-tap to establish a packet data session via S112).
However, Johnson does not disclose 
a system 
stores the shoulder-tap request in the shoulder-tap database;
retrieves last known network session information from the session database for each of the one or more battery-constrained devices;
calculates shoulder-tap beacon frequency for each of the one or more battery-constrained devices; 
creates a shoulder-tap beacon
sends the shoulder-tap beacon to the destination internet protocol (IP) address of each of the one or more battery-constrained devices in the calculated shoulder-tap beacon frequency.  
Elloumi discloses 
a system (Elloumi, [0061]: MME/SGSN database (“session database”)), wherein 
stores the shoulder-tap request in the shoulder-tap database (Elloumi, [0061]: The MME/SGSN stores “UE application trigger request" (“shoulder-tap request”) in its database record associated with the UE (“battery-constrained device”));
retrieves last known network session information from the session database for each of the one or more battery-constrained devices (Elloumi, [0048, 62-69]: Each of the UE targeted by the “UE application trigger request" is then notified about that request via signalling exchange through the serving MME/SGSN, during the next NAS signalling exchange with the UE if there is no on-going signalling connection between the UE and MME/SGSN, or immediately if there is an on-going signalling connection with the UE or if this is an urgent request);
sends the shoulder-tap beacon to the destination internet protocol (IP) address of each of the one or more battery-constrained devices in the calculated shoulder-tap beacon frequency (Elloumi, [0041-43]: The “UE application trigger request" containing: the identity of the target UE(s), the IP@ (or FQDN) and/or TCP (or UDP) port of the application server that the UE has to contact).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “UE Application trigger request” of Elloumi into the invention of Johnson. The suggestion/motivation would have been to provide “UE Application trigger request” each time a network application server wants to contact a UE. The “UE application trigger request” information contains one or more of: the identity of the target UE; the identity of the application; a request counter associated to this request allowing to detect duplicated requests, to correlate requests with their acknowledgement and to allow the application to cancel a request; optionally the IP@ (or FQDN) and/or TCP (or UDP) port of the Application Server that the UE has to contact (Elloumi, FIG.4, [0053-0083]).

However, Johnson-Elloumi does not disclose
a system 
calculates shoulder-tap beacon frequency for each of the one or more battery-constrained devices; 
creates a shoulder-tap beacon
Daoura discloses a system (Daoura, [0363]: Google Proximity API installed on a smartphone), wherein
calculates shoulder-tap beacon frequency for each of the one or more battery-constrained devices (Daoura, [0219]: Bluetooth (BT) radios may be operated in a BEACON TRANSMISSION mode. In some BT radiobeacons, the transmission duty cycle is adjustable. Transmit power and frequency may be configured according to the application); 
creates a shoulder-tap beacon (Daoura, [0379]: BT signal payloads may include URLs that link the device to the physical web).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “beacon transmission mode” of Daoura into the invention of Johnson-Elloumi. The suggestion/motivation would have been to incorporate adjustable and configurable the transmission power and frequency according to the application (Daoura, [0219]).

Regarding Claim 11, Johnson-Elloumi-Daoura discloses the system of claim 10, wherein the one or more battery-constrained devices comprise Internet of Thigs (IoT) devices (Daoura, [0219]: BT radios including IoT devices).  

Regarding Claim 12, Johnson-Elloumi-Daoura discloses the system of claim 10, wherein the shoulder-tap request includes a unique request identifier (REQ-ID), wherein the unique request identifier comprises a timestamp, a universally unique identifier (UUID), or a combination thereof (Elloumi, [0110-111]: “UE application trigger request” information contains the identity of the target UE.  Daoura, [0091, 96]: BT signal payloads may include URLs that link the device to the physical web. Alternatively, a community identifier (e.g. universal unique identifier (UUID)) is transmitted in a message as part of a header, routing address, or payload that causes the message to be forwarded to an IP address associated with a Bluetooth group or community, after adding a timestamp);

Regarding Claim 13, Johnson-Elloumi-Daoura discloses the system of claim 10, wherein the shoulder-tap beacon comprises a shoulder-tap payload with the received REQ-ID (Elloumi, [0041-42]: The “UE application trigger request" includes the identity of the target UE. Daoura, [0096]: BT signal payloads may include URLs that link the device to the physical web. Alternatively, a community identifier is transmitted in a message as part of a header, routing address, or payload that when recognized by packet decomposer in a receiving device, causes the message to be forwarded to an IP Address and associated cloud host).  
  
Regarding Claim 15, Johnson-Elloumi-Daoura discloses the system of claim 10, wherein the shoulder-tap beacon frequency is such that the shoulder-tap beacon message is delivered to the one or more battery-constrained devices at least once in a timely manner (Johnson, [0029-22]: The excessive time lapse problem is solved by the application of a set of rules executed through algorithms on the remote command server 111, remote device 131 or other entity to determine the optimal manner in which to initiate a packet data session).  

Regarding Claim 16, Johnson-Elloumi-Daoura discloses the system of claim 10, wherein the shoulder-tap server sends the shoulder-tap beacon over and over in a more optimized frequency to the destination IP address until an acknowledgement is received from the one or more battery-constrained devices to which the shoulder-tap beacon was sent (Elloumi, [0073]: Upon reception of this "UE application trigger request" information, the UE acknowledges the reception of this information, checks that this is not a duplicate request (using the request counter). If this is a duplicate stops here).  

Regarding Claim 17, Johnson-Elloumi-Daoura discloses the system of claim 16 wherein the shoulder-tap server removes associated entry from the shoulder-tap database and stops sending the shoulder-tap beacon message to the one or more battery-constrained devices once the acknowledgement is received from the one or more battery-constrained devices to which the shoulder-tap beacon was sent (Elloumi, [0078-79]: Upon receipt of the acknowledgement from the UE, the MME/SGSN (“shoulder-tap server”) removes the “UE application trigger request “ information from its database record associated with the UE).  

Regarding Claim 18, Johnson-Elloumi-Daoura discloses the system of claim 10 wherein application data flow between the one or more battery-constrained devices and customer application server begins once the one or more battery-constrained devices, to which the shoulder-tap beacon was sent, wake up (Johnson, FIG.2, S120-S122, [0041-42]: The remote command request is sent from the remote device 131 to the remote command server 111 and relayed by the remote command server 111 to the vehicle TCU 101 via S120. The user command request is then executed by the vehicle TCU 101 via S122).  

Regarding Claim 19, Johnson discloses a non-transitory computer-readable medium for delivering a shoulder-tap to one or more battery-constrained devices having executable instructions stored therein that, when executed, cause one or more processors corresponding to a system having a storage database, a data processing system including a processor, a database and a user interface to perform operations comprising (Johnson, , FIG.5, data processing system 500, processor 502, memory elements 504, [0057-58, 61]: The software application, which is stored on computer-readable medium 504 providing instructions that enable the processor 502 corresponding to a data processing system 500 to perform the function, FIG.1, vehicle telematics control unit (“TCU”) 101, remote commands server 111, analytics database 121, remote device 131, [0040-41]: for delivering a shoulder-tap to a TCU 101 (“battery-constrained device”) including a remote device 131 (“application server”) to start or bring to focus an application (“interface”) operating on the remote device 131 for issuing commands to the vehicle TCU 101 via the remote command server 111 (“shoulder-tap server”)): 
receiving a shoulder-tap request for one or more battery-constrained devices (Johnson, FIG.2, S106, [0040]: When the application is started or brought to focus, the remote device 131 (“application server”) sends a signal via S106 to the remote command server 111); 
creating a shoulder-tap (Johnson, FIG.2, S112, [0041]: Depending on the probability value received from the analytics database 121, the remote command server 111 sends an instruction to the vehicle TCU 101 by a shoulder-tap to establish a packet data session via S112).
However, Johnson does not disclose 
storing the shoulder-tap request in a database; 
retrieving last known network session information for each of the one or more battery-constrained devices; 
calculating shoulder-tap beacon frequency for each of the one or more battery-constrained devices; 
creating a shoulder-tap beacon 
sending the shoulder-tap beacon to the destination internet protocol (IP) address for each of the one or more battery-constrained devices in the calculated shoulder-tap beacon frequency.  
Elloumi discloses 
storing the shoulder-tap request in a database (Elloumi, [0061]: The MME/SGSN stores “UE application trigger request" (“shoulder-tap request”) in its database record associated with the UE (“battery-constrained device”)); 
retrieving last known network session information for each of the one or more battery-constrained devices (Elloumi, [0048, 62-69]: Each of the UE targeted by the “UE application trigger request" is then notified about that request via signalling exchange through the serving MME/SGSN, during the next NAS signalling exchange with the UE if there is no on-going signalling connection between the UE and MME/SGSN, or immediately if there is an on-going signalling connection with the UE or if this is an urgent request); 
sending the shoulder-tap beacon to the destination internet protocol (IP) address for each of the one or more battery-constrained devices in the calculated shoulder-tap beacon frequency (Elloumi, [0041-43]: The “UE application trigger request" containing: the identity of the target UE(s), the IP@ (or FQDN) and/or TCP (or UDP) port of the application server that the UE has to contact).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “UE Application trigger request” of Elloumi into the invention of Johnson. The suggestion/motivation would have been to provide “UE Application trigger request” each time a network application server wants to contact a UE. The “UE application trigger request” information contains one or more of: the identity of the target UE; the identity of the application; a request counter associated to this request allowing to detect duplicated requests, to correlate requests with their acknowledgement and to allow the application to cancel a request; optionally the IP@ (or FQDN) and/or TCP (or UDP) port of the Application Server that the UE has to contact (Elloumi, FIG.4, [0053-0083]).

However, Johnson-Elloumi does not disclose 
calculating shoulder-tap beacon 
creating a shoulder-tap beacon for each of the one or more battery- constrained devices.
Daoura discloses 
calculating shoulder-tap beacon (Daoura, [0219]: Bluetooth (BT) radios may be operated in a BEACON TRANSMISSION mode. In some BT radiobeacons, the transmission duty cycle is adjustable. Transmit power and frequency may be configured according to the application); 
creating a shoulder-tap beacon (Daoura, [0379]: BT signal payloads may include URLs that link the device to the physical web). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “beacon transmission mode” of Daoura into the invention of Johnson-Elloumi. The suggestion/motivation would have been to incorporate adjustable and configurable the transmission power and frequency according to the application (Daoura, [0219]).

Regarding Claim 20, Johnson-Elloumi-Daoura discloses the non-transitory computer-readable medium of claim 19, wherein the one or more battery-constrained devices comprise Internet of Thigs (IoT) devices (Daoura, [0219]: BT radios including IoT devices).  

Regarding Claim 21, Johnson-Elloumi-Daoura discloses the non-transitory computer-readable medium of claim 19, wherein the shoulder-tap request includes a unique request identifier (REQ-ID), wherein the unique request identifier comprises a timestamp, a universally unique identifier (UUID), or a combination thereof (Elloumi, [0110-111]: “UE application trigger request” information contains the identity of the target UE.  Daoura, [0091, 96]: BT signal payloads may include URLs that link the device to the physical web. Alternatively, a community identifier (e.g. universal unique identifier (UUID)) is transmitted in a message as part of a header, routing address, or payload that causes the message to be forwarded to an IP address associated with a Bluetooth group or community, after adding a timestamp).  

Regarding Claim 22, Johnson-Elloumi-Daoura discloses the non-transitory computer-readable medium of claim 19, wherein the shoulder-tap beacon comprises a shoulder-tap payload with the received REQ-ID (Elloumi, [0041-42]: The “UE application trigger request" includes the identity of the target UE. Daoura, [0096]: BT signal payloads may include URLs that link the device to the physical web. Alternatively, a community identifier is transmitted in a message as part of a header, routing address, or payload that when recognized by packet decomposer in a receiving device, causes the message to be forwarded to an IP Address and associated cloud host).  

Regarding Claim 24, Johnson-Elloumi-Daoura discloses the non-transitory computer-readable medium of claim 19, wherein the shoulder-tap beacon frequency is such that the shoulder-tap beacon message is delivered to the one or more battery-constrained devices at least once in a timely manner (Johnson, [0029-22]: The excessive time lapse problem is solved by the application of a set of rules executed through algorithms on the remote command server 111, remote device 131 or other entity to determine the optimal manner in which to initiate a packet data session).  

Regarding Claim 25, Johnson-Elloumi-Daoura discloses the non-transitory computer-readable medium of claim 19 the operations further include sending the shoulder-tap beacon over and over in a more optimized frequency to the destination IP address of the one or more battery-constrained devices until an acknowledgement is received from the one or more battery-constrained devices to which the shoulder-tap beacon was sent (Elloumi, [0073]: Upon reception of this "UE application trigger request" information, the UE acknowledges the reception of this information, checks that this is not a duplicate request (using the request counter). If this is a duplicate stops here).  

Regarding Claim 26, Johnson-Elloumi-Daoura discloses the non-transitory computer-readable medium of claim 25 the operations further include removing associated entry from a shoulder-tap database and stop sending the shoulder-tap beacon message to the one or more battery-constrained devices once the acknowledgement is received from the one or more battery-constrained devices to which the shoulder-tap beacon was sent (Elloumi, [0078-79]: Upon receipt of the acknowledgement from the UE, the MME/SGSN (“shoulder-tap server”) removes the “UE application trigger request “ information from its database record associated with the UE).  

Regarding Claim 27, Johnson-Elloumi-Daoura discloses the non-transitory computer-readable medium of claim 19 the operations further include starting application data flow between the battery-constrained device and customer application server once the one or more battery-constrained devices, to which the shoulder-tap beacon was sent, wake up (Johnson, FIG.2, S120-S122, [0041-42]: The remote command request is sent from the remote device 131 to the remote command server 111 and relayed by the remote command server 111 to the vehicle TCU 101 via S120. The user command request is then executed by the vehicle TCU 101 via S122).  

4.4.	Claims 5, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al.  (“Johnson”, US 2016/0315998 A1) in view of Elloumi et al. (“Elloumi”, US 2014/0113609 A1) and Daoura et al. (“Daoura”, US 2021/0256833 A1) as applied to claim 1, and further in view of Ishii (US 2011/0038264 A1).

Regarding Claim 5, Johnson-Elloumi-Daoura discloses the method of claim 1 as set forth above.
However, Johnson-Elloumi-Daoura does not disclose
calculating shoulder-tap beacon frequency for the one or more battery-constrained devices comprises using any one or more of: default and minimum/maximum range values of down link (DL) packet buffering duration time, down link (DL) packet buffering suggested packet count and information included in mobility management entity/serving gateway (MME/SGW) profile.  
Ishii discloses
calculating shoulder-tap beacon frequency for the one or more battery-constrained devices comprises using any one or more of: default and minimum/maximum range values of down link (DL) packet buffering duration time, (Ishii, FIG.1, UE 100, base station 200, [0066]: The radio communication system 1000 includes a base station 200 and multiple UE 100n. FIG. 4, congestion level estimation unit 2084, [0127]: calculate an average of buffering time of multiple sets of downlink packet data, and reports the calculated buffering time of downlink packet data for the UE 100n to the congestion level estimation unit 2084).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “downlink packet buffering duration time” of Ishii into the invention of Johnson-Elloumi-Daoura. The suggestion/motivation would have been improved allocating bandwidth for downlink packet data for multiple UEs using the buffering time. The buffering time of downlink packet data is defined as a period of time from the arrival time of the downlink packet data to the time when ACK is received as the acknowledgement information for the downlink packet data transmitted via a downlink shared channel from the base station to the UE100n (i.e., when correct reception of the packet data at the mobile station 100n is confirmed) (Ishii, [0127-128]).

Regarding Claim 14, Johnson-Elloumi-Daoura discloses the system of claim 10 as set forth above.
However, Johnson-Elloumi-Daoura does not disclose
calculating shoulder-tap beacon frequency for the one or more battery-constrained devices comprises using any one or more of: default and minimum/maximum range values of down link (DL) packet buffering duration time, down link (DL) packet buffering suggested packet count and information included in mobility management entity/serving gateway (MME/SGW) profile.  
Ishii discloses
calculating shoulder-tap beacon frequency for the one or more battery-constrained devices comprises using any one or more of: default and minimum/maximum range values of down link (DL) packet buffering duration time, (Ishii, FIG.1, UE 100, base station 200, [0066]: The radio communication system 1000 includes a base station 200 and multiple UE 100n. FIG. 4, congestion level estimation unit 2084, [0127]: calculate an average of buffering time of multiple sets of downlink packet data, and report the calculated buffering time of downlink packet data for the UE 100n to the congestion level estimation unit 2084).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “downlink packet buffering duration time” of Ishii into the invention of Johnson-Elloumi-Daoura. The suggestion/motivation would have been improved allocating bandwidth for downlink packet data for multiple UEs using the buffering time. The buffering time of downlink packet data is defined as a period of time from the arrival time of the downlink packet data to the time when ACK is received as the acknowledgement information for the downlink packet data transmitted via a downlink shared channel from the base station to the UE100n (i.e., when correct reception of the packet data at the mobile station 100n is confirmed) (Ishii, [0127-128]).

Regarding Claim 23, Johnson-Elloumi-Daoura discloses the non-transitory computer-readable medium of claim 19 as set forth above. 
However, Johnson-Elloumi-Daoura does not disclose
calculating shoulder-tap beacon frequency for the battery-constrained device comprises using any one or more of: default and minimum/maximum range values of down link (DL) packet buffering duration time, down link (DL) packet buffering suggested packet count and information included in mobility management entity/serving gateway (MME/SGW) profile.  
Ishii discloses
calculating shoulder-tap beacon frequency for the battery-constrained device comprises using any one or more of: default and minimum/maximum range values of down link (DL) packet buffering duration time, (Ishii, FIG.1, UE 100, base station 200, [0066]: The radio communication system 1000 includes a base station 200 and multiple UE 100n. FIG. 4, congestion level estimation unit 2084, [0127]: calculate an average of buffering time of multiple sets of downlink packet data, reports the calculated buffering time of downlink packet data for the UE 100n to the congestion level estimation unit 2084).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “downlink packet buffering duration time” of Ishii into the invention of Johnson-Elloumi-Daoura. The suggestion/motivation would have been improved allocating bandwidth for downlink packet data for multiple UEs using the buffering time. The buffering time of downlink packet data is defined as a period of time from the arrival time of the downlink packet data to the time when ACK is received as the acknowledgement information for the downlink packet data transmitted via a downlink shared channel from the base station to the UE100n (i.e., when correct reception of the packet data at the mobile station 100n is confirmed) (Ishii, [0127-128]).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Link, US 2018/0074575 A1, System for low power internetwork communication with machine device, has first processor portion that generates transition from low power state instruction if aspect of received message satisfies transition from low power state criterion.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446